Title: To George Washington from David Brooks, 1 April 1782
From: Brooks, David
To: Washington, George


                        
                            Sir,
                            Newburgh April the 1st 1782
                        
                        I am sorry to trouble your Excellency immediately upon your Arrival; but some matters of considerable Import
                            to the Army and ourselves, that we have not been able to get determined hitherto, induces me to lay them thus early before
                            your Excellency, that they may be decided upon as soon as possible.
                        The first & most considerable object is the Clothing furnished by the State of Massachusetts—which we
                            have not yet been able to get into our possession. This has added considerably to the Embarrassments we laboured under in
                            Clothing the Army in this Quarter; As it remained uncertain whether the general Court of Massachusetts would comply with
                            the Resolution of Congress; so we were at a loss to determine whether to reckon the whole of
                            that clothing in their Quota or none of it. We preceeded however, to
                            make an equal distribution of the Clothing in store, except the blue Cloth for Coats; of this
                            we had not a sufficiency to compleat the Massachusetts and Connecticut Lines: Therefore we conceived it consistent with
                            the strictest principles of Justice to compleat the Connecticut Line who had no References in their Hands, and let the
                            Deficiency fall upon the Massachusetts Line whose State Clothier had 2000 suits of Uniforms, besides a Considerable
                            quantity of other Clothing in his possession.
                        The N. Hampshire, N. York & N. Jersey Lines & the 10th Massachussetts & Invalid
                            Regiments are compleatly clothed with the British dyed coats, which we have the pleasure of informing your Excellency are
                            of very good quality & have not received the least injury in colouring. As some of the troops refused taking the
                            British Coats on account of their Colour & others (though without Reason as time will demonstrate) raised a Report
                            that they were rotted in dying, all agreed, previous to the delivery that the British Hats & Breeches should go
                            with the coats, as compensation for the real & imaginary defect in Colour and quality.
                            These Hats will about suffice those Lines, & for what the Breeches fell short we have delivered Cloth &
                            materials to compleat them to a pair per man: so that the Lines & Regts above mentioned are supplied with a Coat,
                            Vest, Overalls, Breeches, two pair of Hose, hat, One Shirt and as many shoes as their Necessities from time to time
                            Required; the Connecticut Line have received equal with the above, except the Hats, Breeches & one pair of
                            hose—and the Massachusetts Line have received equal with the Connecticut except in the article of Coats, of which they
                            have received about 260 per Regiment. What they are lacking must be Supplied out of the 2000 Coats at present in the hands
                            of their State Clothier at Fishkill Landing.
                        The Materials delivered to the Regiments being almost all made up, we are ready to deliver the Cloth for
                            Breeches to the Massachusetts & Connecticut Lines, but as we shall Not have a sufficiency without including the
                            2000 pairs in the State Clothier’s hands, & as I understand those Breeches are Buff-coloured It is Necessary to know what Troops or Regiments shall have them, before we can
                            deliver the Cloth we have in store: This we would wish to be done immediately, least the Workmen be out of Business.
                        Sometime ago the State Clothier for Massachussetts undertook to distribute the Clothing in his hands
                            & three of the Regiments received their Quotos; but the secretary at War arriving the same day at General Heath’s
                            put a Stop to his proceeding, & I believe the Regts have distributed but a few of the Articles.
                        A second grievance we would wish redressed relates to myself & the other Persons in our Department
                            here.
                        Congress not having determined the Pay Rations, &ca of the Clothier General’s Department & it
                            being omitted in the Instructions given by the Secretary at War
                            & Financier to the Contractors, We have drawn No Revisions for these two Months past;
                            this is peculiarly hard as we are unfurnished with Many, and have been very busily engaged (under a good many
                            Embarrassments) in Clothing the Army here. I stated the Facts and applied repeatedly to Major General
                            Heath on this Subject; He acknowledged the propriety of the Request & professed he would willingly grant it; but
                            unless we could produce a Resolve of Congress to found his order upon he could not without running the Risque of Censure;
                            He referred me to your Excellency on the subject, but I was unwilling to trouble you at such a Distance—and I hoped before
                            this time Congress would have found Lieusure to have fixed the Pay & other Emoluments of our Department; but as
                            they have not & as the Inconvenience presses rather too hard upon us, I am compelled against my feelings to
                            trouble your Excellency upon the occasion. All I desire is to obtain an Order on the Contractors for
                            such a Number of Rations for Myself and the several persons in our office & store as may enable us to subsist
                            & perform the Business of the public, until our Department shall be finally established by Congress. I have the
                            honour to be, with the greatest Respect & Esteem your Excellency’s Most obedient & very humble Servant
                        
                            D. Brooks
                            Ast Clo. Gen.
                        
                    